UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1932


DANIEL TRINIDAD GONZALEZ,

                    Petitioner,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 28, 2021                                  Decided: February 11, 2021


Before KING and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Trinidad Gonzalez, Petitioner Pro Se. Micah S. Engler, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Trinidad Gonzalez, a native and citizen of Mexico, petitions for review of

the order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s (IJ) decision finding him removable as charged. We have thoroughly

reviewed the record, including the transcript and all supporting evidence. We conclude

that the record evidence does not compel a ruling contrary to any of the agency’s factual

findings, see 8 U.S.C. § 1252(b)(4)(B), or that the Board erred in finding that Gonzalez

failed to show that he was prejudiced because the IJ did not offer him the opportunity to

apply for cancellation of removal or other forms of relief from removal. See In re Gonzalez,

(B.I.A. Aug. 19, 2020). Accordingly, we deny the petition for review. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2